           Case 1:20-cv-09019-JMF Document 21 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JAMIE H. BASSEL DC PC d/b/a NEW YORK CITY                              :
CHROPRACTIC,                                                           :
                                                                       :   20-CV-9019 (JMF)
                                    Plaintiff,                         :
                                                                       :        ORDER
                  -v-                                                  :
                                                                       :
AETNA HEALTH INSURANCE COMPANY OF NEW :
YORK, et al.,                                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff filed its Complaint in this case on October 28, 2020, see ECF No. 1, but no proof

of service has been filed. On January 15, 2021, Plaintiff filed a letter with the Court indicating

that counsel had “engaged a process servicer immediately upon issuance of the summons . . . and

ha[d] followed up continuously with the server, [he] ha[d] yet to receive any communication

with any defendants and/or counsel, despite service,” and was “awaiting proof of service.” ECF

No. 13, at 1 & n.1. Two Defendants have since appeared and been granted extensions of the

deadline to answer or otherwise respond to the Complaint. See ECF Nos. 16, 19. The remaining

Defendants have yet to appear. On February 3, 2021, the Court ordered Plaintiff to show cause

by February 17, 2021 why the non-appearing defendants should not be dismissed without

prejudice for failure to serve the summons and Complaint with ninety days pursuant to Rule

4(m) of the Federal Rules of Civil Procedure. If, in view of the foregoing, Plaintiff or one of the

appearing Defendants believes that an adjournment of the initial pretrial conference currently

scheduled for February 18, 2020, at 3:00 p.m., is warranted, it shall promptly confer with the
          Case 1:20-cv-09019-JMF Document 21 Filed 02/08/21 Page 2 of 2




other parties and file a letter motion to that effect.

        Unless and until the Court orders otherwise, the initial pretrial conference will proceed as

scheduled, but it will not be conducted in person in light of the COVID-19 situation. Counsel

should submit their proposed case management plan and joint letter by Thursday, February 11,

2020, as directed in the Court’s earlier Scheduling Order. In their joint letter, the parties should

also indicate whether they can do without a conference altogether. If so, the Court may enter a

case management plan and scheduling order and the parties need not appear. If not, the Court

will hold the initial conference by telephone, albeit perhaps at a different time. To that end,

counsel should indicate in their joint letter dates and times during the week of the conference that

they would be available for a telephone conference. In either case, counsel should review and

comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,

available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: February 8, 2021                                  __________________________________
       New York, New York                                         JESSE M. FURMAN
                                                                United States District Judge




                                                    2
